Pee Cubiam,
The findings of fact and the opinion considered in connection with them resulted in an ouster of the five defendants who appealed from the judgment of the court of common pleas No. 3, and now solicit a reinstatement to the offices from which they were removed. It is alleged by the defendants that the court erred in the matters referred to in the specifications, and that the ouster complained of was unauthorized and unwarranted, The specifications do not convince us of error as claimed by the defendants but that the ouster entered by the learned judge of the court below was fully warranted. We therefore dismiss the appeal and affirm the judgment of the court.
Judgment affirmed.